DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Upon further evaluation of the claims, and given the discussions throughout the Applicant’s specification (and particularly the Figures), the instant specification does not support having pneumatoceles on the article surface. This is particularly evidence given the re-evaluation of the claims and Figures based on the addition of “wherein the article surface comprises a coiling and/or folding flow pattern” to claim 1. 
Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Instant claim 1 recites “a plurality of pneumatoceles throughout the entirety of the article and on the article surface.” Paragraph 145 of the instant specification specifically states that the surface region is the area between the article surface (which is the polymer-air interface) and a distance 500 microns from the interior of the surface. This does not include the surface itself. This is akin to stating that a range is between 2 and 10%. The range does not include 2 or 10, but is instead the values therebetween. Paragraph 145 states that the surface region is the area between the surface itself and 500 microns below the surface itself. Paragraph 209 supports this by stating that the surface region is the interior area of a polymer foam article that is 500 microns or less from the surface. Stating that pneumatoceles are present in the interior of the article, and between the surface and 500 microns or less below the surface, means a clear, defined surface is present, which does not have pneumatoceles. The specification never states or in any way describes pneumatoceles present on the actual polymer-air interface, which is the outermost surface. 
This is clearly shown in the Figures. Figures 15-18 clearly show a white region on the outermost surface which has no pneumatoceles. Again, the instant specification consistently states that compressed cells are formed in the surface region (see for example ¶16), which is between the defined surface and 500 microns below the surface (note: never on the surface itself).  The instant specification contains no evidence of any article formed with cells present on the actual, outermost surface of any foamed article. While Figures 15-18 show a region of compressed cells, and what is above the compressed cells is a clear, outermost area with no pneumatoceles.





    PNG
    media_image1.png
    495
    543
    media_image1.png
    Greyscale
The white portion (see added long rectangle) above does not contain pneumatoceles. It appears to be a closed skin. 



    PNG
    media_image2.png
    537
    633
    media_image2.png
    Greyscale

The same issue is present above. See the added rectangle. It is respectfully requested that Applicants clarify what is shown in white section (outlined in a rectangle). This appears to be a closed a skin, and there is no indication that cells are present in the white region. This is further evident in Figures 2-6, 3B, 4A, 13, and 15, where it is clear that the outermost surface part of the article does not have pneumatoceles. While the instant specification supports pneumatoceles present in a surface region, there is no evidence or support for pneumatoceles on the actual, outermost surface itself, as is evident in every inventive image, and further stated in paragraph 145, which says that the surface region containing compressed pneumatoceles is between the actual surface and 500 microns below the surface. Paragraph 245 states that the surface region which contains compressed pneumatoceles is the interior area (note: not the surface itself which is not an interior area) of the polymer foam article 500 microns or less from the surface, meaning it doesn’t include the surface. Therefore, claims 1 and all claims dependent thereon contain new matter. There is no indication that Applicant’s had possession of an article with actual pneumatoceles on the outermost surface, no is there any indication of how to make such an article. 
It will be made of note that the specification does support “A polymer foam article having a thermoplastic polymer matrix defining a plurality of pneumatoceles throughout the entirety of the article, further wherein the article surface comprises a coiling and/or folding flow pattern.” Such a limitation is supported and is not indefinite. 


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A polymer foam article having a continuous thermoplastic polymer matrix…further wherein the article surface has a coiling and/or folding flow pattern.” Applicant cites to paragraph 106 for the description of that “thermoplastic polymer matrix” refers to “a continuous solid or molten thermoplastic polymer phase or an amount of solid or molten thermoplastic polymer defining a continuous phase.” It is unclear how the article can have a continuous thermoplastic polymeric matrix, which as stated by Applicants “defines a continuous phase,” and have a coiling and/or folding flow pattern on the article surface. For example, the following Figures 2-2 and 2-4 from Applicant’s specification show the “coiling and/or folding flow pattern visible at the surface of the article,” as stated in ¶190 of the instant specification:


    PNG
    media_image3.png
    394
    509
    media_image3.png
    Greyscale
Figure 2-4.


    PNG
    media_image4.png
    439
    544
    media_image4.png
    Greyscale

As shown via the added arrows, the surface of the article is clearly not continuous. Thus, the polymer foam article cannot have both a continuous thermoplastic polymer matrix and also have a coiling and/or folding flow pattern on the article surface. The surface show above is not a continuous thermoplastic polymer matrix. Claims 2-19 depend from claim 1 and do not clarify the issue above. Therefore, claims 1-19 are indefinite. 
Again, as noted above, the instant specification does support “A polymer foam article having a thermoplastic polymer matrix defining a plurality of pneumatoceles throughout the entirety of the article, further wherein the article surface comprises a coiling and/or folding flow pattern.” Such a limitation is not indefinite and is supported. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Raithel et al. (WO 2017/102762).
Raithel et al. teach foamed molded parts (which are articles) comprising gas-filled voids (pneumatocels) dispersed in a solid polymer matrix. Raithel teaches that the foams and foam molded parts can be closed-cell foams, meaning closed-cells are present throughout. See page 1, lines 34-40. Raithel differentiates between closed cell foams, which have closed-cells present throughout, and those having a skin. Examples of materials which are foamed are thermoplastic polymers such as polystyrene and polyamides (page 6, lines 10-15). The foams comprise a foaming agent and can further comprise known additives such as fillers (including fibers or particulates), colorants, stabilizers, (page 7, lines 20-25), with an expressly named example being talc (page 7, line 34). 
The dimensions of the mold cavity of Raithel are in a range of from 10 to 10,000 mm (length, width, and/or diameter).  This is a range of from 1 cm to 1000 cm, for each of length, width, and/or diameter of the mold cavity. This includes mold cavities, which given the desired shape of the foamed molded part (particle), with a volume that meets claims 5-8. The dimensions of the mold, and therefore of articles produced using said mold, of Raithel also include dimensions in which a sphere having a diameter of 2 cm would not fit within the polymer foam article and would protrude from a polymer surface. The dimensions for the mold of Ratheil also include embodiments meeting claims 9-12 and 19. It would have been obvious to one or ordinary skill in the art, based on the teachings of Raithel, to produce a foamed molded polymer foam article having dimensions which provide a structure meeting claims 4-12 and 19, because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
The foams of Raithel are produced using a thermoplastic foam injection molding process wherein a foaming agent is introduced into a polymer melt, and after the injection molding, the molten material expands in a mold cavity. See page 1, lines 13-16. While Raithel teaches that the process leads to formation of an integral foam structure having a foamed core and a compact skin layer, there is no indication that closed-cells are not present on the surface in the skin layer. See page 2, lines 25-39. It is noted that the TFIM, thermoplastic foam injection molding process, described in Raithel et al. appears to be identical to the MFIM (molten-foam injection molding) process described in the instant specification. In fact, it appears the same processing equipment (Engel Duo Ton injection molding machine) in the invention of Raithel as used in the Inventive Examples of the instant specification. See ¶228 of the instant specification and page 27, lines 36-37. 
Raithel discloses that the foams formed in the invention have an outer dense layer, also referred to as a skin layer, and a light cellular core (with larger cells). See page 28, lines 11-13. There is no indication that the skin does not have pneumatocels, just that the skin is more dense than the core. The skin has a thickness of 0.5 to 2mm. Again, there is no disclosure that the skin does not contain cells (including closed-cells). There is only a teaching that the skin is more dense than the inner part of the article. Based on this, and based on the fact that the same foaming technique TFIM where a molten thermoplastic polymer with foaming agent is injection molded into a cavity, including the same Engel Duo Ton injection molding machine processing equipment) is used to produce a foam in the invention of Raithel as is described in the instant claims, to produce a foam which can have dimensions that meet the instant claims, one of ordinary skill in the art would readily expect the foams produced in Raithel to have compressed pneumatocels at the article surface, including throughout the outer denser skin (denser compared to the interior of the foam), which extends 0.5 to 2 mm from the article surface (see page 26, lines 5-8), which is from 500 to 2000 microns and meets claims 2-3. Furthermore, based on the fact that the same foaming technique (TFIM where a molten thermoplastic polymer with foaming agent is injection molded into a cavity, including the same Engel Duo Ton injection molding machine processing equipment) is used to produce a foam in the invention of Raithel as is described in the instant claims, to produce a foam which can have dimensions that meet the instant claims, one of ordinary skill in the art would readily expect the foams produced in Raithel to have “a coiling and/or folding flow pattern” on the article surface. The burden is shifted to Applicants to provide factually supported objective evidence demonstrating the contrary. 
Raithel expressly states that an object of the invention is to provide optimized density reduction (page 4, lines 11-12). The density reduction is a result of selecting a particular melt temperature, mold temperature, injection speed, and selection of foaming agent (see page 4, lines 18-20). Based on this teaching, one of ordinary skill in the art would be able to readily tailor each of the parameters depending on the desired density reduction. Furthermore, it is known in the art of foamed polymers that to decrease density of a polymer, more foaming agent is added. A decrease in the density of the polymer, by adding more foaming agent, will result in a higher density reduction of the final foamed article. Additionally, the density reduction (via altering the amount of foaming agent) is the result of larger pores or voids, i.e. a larger void fraction. Thus, it would have been obvious to one of ordinary skill in the art at the time the instant invention was made that in order to produce a larger density reduction, and thereby increase void fraction, more blowing agent would be used in the invention of Raithel et al. While Raithel teaches examples with a particular density reduction, Raithel does not in any way criticize, discredit, or otherwise discourage increasing the density reduction (which would also necessarily result in a higher void fraction), which is accomplished by increasing the amount of foaming agent. Alternatively, see the rejection below in view of Mechraoui et al. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Raithel et al. (WO 2017/102762) and further in view of the abstract of Mechraoui et al., “Compression Moulding of Polypropylene Foams and Their Properties,” Sage Journals, Volume 27, Issue 4, 2008 July 1. 

Raithel teach the foams as applied in the rejection above. Raithel do not expressly recite a density reduction or void fraction meeting instant claims 17-18. 
However, Mecharoui et al. teaches that in general, cell density, skin thickness and foam density decrease, while cell size increases, with increasing amount of blowing agent. Based on this teaching, one of ordinary skill in the art would increase the amount of blowing agent in the foams of Raithel et al. should a lower density (and therefore a higher reduction in density), smaller skin thickness, and greater cell size (and therefore greater void volume) be desired for the foams of Raithel et al. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766